 

Exhibit 10.23a

 

Amendment to Warrant Agreement

 

This Amendment to Warrant Agreement, dated as of November 29, 2016 (the
"Amendment"), hereby amends that certain Warrant dated as of December 4, 2015,
(the "Warrant Agreement"), by and between Jay S. Walker (“JSW”), The Upside
Commerce Group, LLC (formerly, Flexible Travel Company, LLC), a Delaware limited
liability company (the “Issuer”) and Walker Innovation Inc., a Delaware
Corporation (the “Holder”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Warrant Agreement.

 

WHEREAS, the Warrant Agreement grants to Holder the right to purchase Class A
Common Shares in Issuer pursuant to the terms thereof;

 

WHEREAS, the Issuer has amended its name to The Upside Commerce Group, LLC, and
all references to Flexible Travel Company, LLC in the Warrant Agreement shall
mean and refer to The Upside Commerce Group, LLC;

 

WHEREAS, pursuant to that certain Warrant Exercise Notice dated November 21,
2016 by Holder to JSW, Holder partially exercised the Warrant Agreement by
purchasing Two Million Five Hundred Thousand (2,500,000) Class A Common Shares
of the Issuer pursuant to the terms of the Warrant Agreement (the “Partial
Exercise”);

 

WHEREAS, JSW desires to enter into the Amendment to account for the Partial
Exercise and to reflect that the number of Warrant Shares remaining under the
Warrant Agreement is now Thirteen Million Nine Hundred Thousand (13,900,000)
Class A Common Shares of the Issuer.

 

NOW THEREFORE, upon the mutual covenants of the parties contained herein and
other good and valuable consideration which is hereby acknowledged the parties
agree as follows:

 

1.          All references to “Flexible Travel Company, LLC” in the Warrant
Agreement are hereby deleted and substituted with “The Upside Commerce Group,
LLC”;

 

2.          The opening paragraph of the Warrant Agreement is hereby amended to
delete “16,400,000” and substitute in its place “13,900,000.”

 

3.          Section 7 of the Warrant Agreement is hereby amended to delete Paul
Hastings LLP as notice party for each of JSW and the Issuer.

 

4.          The first full paragraph of Exhibit A is hereby amended and restated
in its entirety as follows: “The undersigned, pursuant to the provisions set
forth in the Warrant dated as of December 4, 2015, as amended as of November 29,
2106, by and between Jay S. Walker, The Upside Commerce Group, LLC (formerly
Flexible Travel Company, LLC), a Delaware limited liability company (the
“Issuer”) and Walker Innovation Inc. (collectively, the “Amended Warrant”),
hereby agrees to subscribe for the purchase of ________________ Class A Common
Shares covered by such Amended Warrant and makes payment herewith in full
therefor at the price per share provided by such Amended Warrant. This
subscription shall be effective on the date Jay S. Walker has received this
Notice of Exercise and the other items required under the Amended Warrant.

 

 1 

 

 

5.          The original Warrant Agreement dated as of December 4, 2015
delivered in connection with the Partial Exercise shall be returned by JSW to
Holder upon execution of this Amendment and be governed by the terms hereof and
therof.

 

6.          Except as expressly amended hereby, the Warrant Agreement shall
remain unmodified and in full force and effect.

 

This Amendment may be executed by electronic signature and in counterparts.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 

IN WITNESS WHEREOF, the undersigned has executed and acknowledged this Amendment
as of the date first above written.

 

  JSW:       /s/ Jay S. Walker   Jay S. Walker       THE UPSIDE COMMERCE GROUP,
LLC         By:  /s/ Jay S. Walker   Name:  Jay S. Walker   Its: Chief Executive
Officer         WALKER INNOVATION INC.         By:  /s/ Jonathan Ellenthal  
Name:  Jonathan Ellenthal   Its: Chief Executive Officer

 



 3 

 

